Atkinson, J.
A creditor, having obtained a common-law judgment against Mr. and Mrs. A. J. Ferguson, caused summons of garnishment to be issued against Yittur Transfer & Storage Company. The return of the officer was as follows: “ Georgia, Fulton County. I have this day served summons of garnishment issued upon within affidavit and were [writ?] on Yitturs Trans. & Str. Co. by serving same on Ernest Yitturs its partner and personally in charge of the office and place of business at the time of service of said garnishee in City of Atlanta, said county, at 12-05 o’clock p. m. This the 4th day of Sept., 1925. H. W. Shadburn, D. M.” No answer to the summons of garnishment was filed, and a judgment was entered against “Yitturs Trans. & Storage Co.,” as garnishee, for the amount of the judgment. Execution was issued upon the judgment against the garnishee, and was levied upon certain property as the property of the Yittur Transfer & Storage Co. Afterward Ernest J. Yittur as guardian of Charles Yittur instituted an equitable action seeking to enjoin enforcement of the levy, upon the grounds that the judgment against the garnishee was void, because the Yittur Transfer & Storage Company was the name under which Charles Yittur, an insane person, did business which was being managed by E. J. Yittur as guardian for Charles Yittur; that E. J. Yittur as guardian was not served with the summons of garnishment; and that E. J. Yittur was not a partner in said business. The court denied an injunction, and the plaintiff excepted.
Even if the plaintiff in this equitable suit did not have an adequate remedy at law by an affidavit of illegality, he had such remedy at law by filing a claim. On the trial of the claim case the claimant *879could attack the judgment as void. Wheeler v. Martin, 145 Ga. 164 (1a) (88 S. E. 950). Under application of the principle that equity will not interfere where the plaintiff has an adequate remedy at law, the court did not err in refusing an injunction. See Smith v. Murphey, 140 Ga. 80 (78 S. E. 423).

Judgment affirmed.


All the Justices concur, except Bussell, G. J., who dissents, and Hill, J., absent.